By the Court,

Nelson, Ch. J.
The principal error relied upon is that the bond should have been taken in the name of the people. The statute 1 R. S. 675, § 68, provides that in cases of convictions of this kind, if the person convicted shall not immediately pay the penalty incurred with the costs of the conviction, or give security to the satisfaction of the officer before whom the conviction shall be had, for the payment of the said penalty and costs within twenty days thereafter, he shall be committed, &c. The nature or form of the security is not prescribed, but left expressly to the discretion of the magistrate, and we are unable to perceive any valid objection to the mode adopted. The bond is given to the plaintiff as clerk of the.court before which the conviction was had; the misdescription in the addition is not material. If the penalty incurred had been paid by the defendant instead of giving security, the payment might have been made to the clerk, whose duty it would have been to take charge of the money. The judgment of the superior court must be affirmed.
Judgment affirmed.